DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 1-3, 5, 6, 9, 10, 13, 14 and 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I, newly filed claims 1-3, 5, 6, 9, 10, 13, 14 and 16-20, is directed to a sound masking system with an input network component of an input cable that permits the sound masking signals provided by the input cable for each of the plurality of loudspeaker assemblies to be swapped to correspond with a different set of put wire pairs to insure that adjacent loudspeakers of the plurality of the loudspeaker assemblies do not radiate signals from a same channel of sound masking, with a plurality of loudspeaker assemblies each with a reflector positioned related to an audio emitter aperture of each of the plurality of the loudspeaker assemblies so as to provide a low directivity index output and in combination of the plurality of loudspeaker assemblies are arranged away from one another by a distance to permit overlap in acoustic signals, classified in H04R 5/04;
Invention II, claims 1-6, 9, 10, 13, 14 and 16-20 filed on 10/10/2021, is directed to a sound masking system with a plurality of loudspeaker assemblies each with a reflector positioned related to an audio emitter aperture of each of the plurality of the loudspeaker assemblies so as to provide a low directivity index output and in combination of the plurality of loudspeaker assemblies are arranged away from one another by a distance to permit overlap in acoustic signals generated by each of the loudspeaker assemblies based on the two or more channels of the electrical sound masking signal, classified in H04R 3/12.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as permitting overlap in acoustic masking signals generated by each of the loudspeaker assemblies based on the two or more channels of the electrical sound masking signal.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the groupings of patentably indistinct invention have acquired a separate status in the art in view of their different classification;
⦁	the groupings of patentably indistinct invention have acquired a separate status in the art due to their recognized divergent subject matter as stated above with each invention has a corresponding claimed feature that is mutually exclusive from the other;
⦁	the groupings of patentably indistinct inventions require a different field of search (e.g., the required search for invention II is H04R 3/12 which is not required for the search for invention I, the required search for invention I is H04R 5/04 which is not required for the search for invention II).
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, newly filed claims 1-3, 5, 6, 9, 10, 13, 14 and 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Upon reinstating the previous set of claims, claims 1-6, 9, 10, 13, 14 and 16-20 are rejected under the same reason as previously stated in office action mailed on 11/2/2021 and provided below.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 10, 13, 14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,555,078 in view of Moeller. Although the claims at issues are not identical, they are not patentably distinct from each other because claims 1-18 of patent ‘078 are more specific in some limitations and include each and every limitations of claims 1, 2, 5, 6, 9, 10, 13, 14 and 16-20 with exception of a control configure to provide a sound masking zone selection and adjusted intensity. In the same field of endeavor, Moeller teaches a control unit (12) coupled with a remote control (18) allowing masking zone selection. Moeller also teaches that the remote control (18) being used for controlling a sound masking generation by adjusting any necessary equalization and volume ([0036], [0004]) or new setting without requiring the user to physically reaching the sound generator; wherein some sound emitter may be located at a hard to reach location. Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘261 by having a remote control controlling a control unit as suggested in Moeller in order to allow to user to select a sound masking zone and freely adjust the masking sound output at the zone without having to reach the sound generator which may be placed at an inconvenient location.
Limitations in claims 3 and 4 are recited in claim 1 of patent ‘078.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 9, 13, 14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torffield (US 4,190,739) in view of Honda et al. (hereafter Honda; US 6430353 B1) and Dobbs et al. (hereafter Dobbs; US 5566237).
Regarding claim 1, Torffield discloses a sound masking system for providing sound masking in a predetermined area (Fig. 2), said system comprising:
a masking signal generator (not explicitly shown, but a stereo sound source is inherently included; col. 1, line 37-38) which provides two or more channels of an electrical sound masking signal (with significant sound volume from the stereo sound source, the person within the area 6a as shown in Fig. 2 would not able to hear other softer sound outside of area 6a, that is, the softer environmental noise outside of area 6a is inherently masked substantially for the person within the area 6a while listening to the stereo sound source); and
a plurality of loudspeaker assemblies (26 in Fig. 8 or 5a and 4a in Fig. 2), coupled to the masking signal generator to receive an electrical sound masking signal,
wherein each of the loudspeaker assemblies comprises
a reflector (20 in Fig. 8 or 1a or 2a in Fig. 2) positioned relative to an audio emitter aperture of each of the plurality of loudspeaker assemblies so as to provide a low directivity index output,
wherein the plurality of loudspeaker assemblies are arranged away from one another by a distance to permit overlap in acoustic masking signals generated by each of the loudspeaker assemblies based on the two or more channels of the electrical sound masking signal.
Torffield fails to show a control unit. As taught in the background regarding sound reproduction, the sound system could be utilized for generated sound for movie or television viewing (col. 1, lines 26-27). One skilled in the art would have expected that a general sound system usually includes a control unit that receives a command and selects one program (which inherently includes one spectrum) among a plurality of stored programs in the sound source and directs the selected program to a recipient loudspeaker assembly, i.e., a listener usually can select the audio program that he/she wants to listen to among a plurality of programs. Honda teaches a control unit (60) configured to receive a remote command (91, 92; col. 3, lines 51-52 and col. 4, line 1-2, e.g.) and select one spectrum (any one of 111…11n, audio signal inherently has a spectrum) among a plurality of audio programs, stored in the signal generator (col. 2, lines 33-35, 58-61), and provide to a recipient loudspeaker (e.g., 19L) an acoustic sound signal having the selected spectrum and a sound masking zone selection (determined by 64; col. 4, lines 18-27 and 39-40, e.g.). Dobbs also teaches a remote control that would allow the user to select one the plurality of stored programs, adjust equalization profile and control the volume (col. 2, lines 45-51). Torffield teaches a pair of speakers, while Honda teaches how to control a plurality of speakers at different zones such as at different rooms with a selected sound program and Dobbs teaches how to select a sound program and provide frequency and volume control using a remote control. It was well recognized benefit that a remote control would provide many handy selected functions for the user at the palm of the user’s hand. Thus, it would have been obvious to one of ordinary skill in the art to modify Torffield in view of Honda and Dobbs by utilizing a remote control, switches and a control unit to select an audio program for a speaker with user controlled frequency and volume adjustment and allow zone selection in order to conveniently allow multiple speakers to share the same stored sound programs while selectively providing the selected sound program with adjusted EQ and volume level to the selected speaker based on user’s selection using a remote control.
Regarding claim 3, Torffield fails to show the diameter between 1.25 in and 3 in. However, the claimed size is one of many well known and commercially available driver sizes. One skilled in the art would have expected that using a driver with a particular size would not produce any unexpected result. Thus, it would have been obvious to one of ordinary skill in the art to modify the combination of Torffield, Honda and Dobbs by implementing the design with a driver with a particular size, such as commonly available size between 1.25 in to 3 in, because it is considered as a matter of design preference depending on the price, the availability of the driver and the available space on the loudspeaker assembly.
Regarding claim 4, Torffield fails to show a voice coil. Torffield teaches a general loudspeaker. One skilled in the art would have expected that any well known loudspeaker, including a dynamic loudspeaker, could be used without generating any unexpected result. Thus, it would have been obvious to one of ordinary skill in the art to modify the combination of Torffield, Honda and Dobbs by using specific well known loudspeaker, such as a dynamic loudspeaker, because it is considered as a matter of design preference.
Regarding claims 9, 13 and 14, both Honda and Dobbs teach a remote control.
Regarding claims 16-18, Torffield fails to show that the loudspeaker assemblies are disposed in the corresponding apertures in the ceiling. As illustrated in Fig. 2 of Torffield, the loudspeaker assemblies are mounted to the ceiling. To hide the bulky loudspeaker enclosure from view, a part of the enclosure could be mounted behind the ceiling out of the sight. Thus, it would have been obvious to one of ordinary skill in the art to modify Torffield, Honda and Dobbs by selecting another location for placing the loudspeaker assemblies, such as mounting to the ceiling and hiding part of the enclosure behind the ceiling, in order to allow the user to perceive the quality sound imaging while providing a better/preferred aesthetic appearance.
Regarding claim 19, Torffield shows the loudspeaker assemblies above a floor.
Regarding claim 20, Torffield shows that the loudspeaker assemblies are spaced apart (Figs. 2 and 8) to provide a uniform sound and a diffuse sound field (col. 8, lines 1-8 and 21-23 and col. 9, lines 53-56 and 60-62).
Claims 2, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torffield, Honda and Dobbs as applied to claim 1 above, and further in view of Greenhill (“Speaker Cables: Can You Hear the Difference?”).
Regarding claim 2, Torffield fail to show that the loudspeaker assemblies are interconnected with the source via multi-conductor American Wire Gage (AWG) No. 24 size wiring pieces terminated at both ends with quick connectors. Torffield teaches general loudspeaker assemblies being interconnected with the source (not explicitly shown, but it is inherently included) without specifying the cable connection. Greenhill teaches that the speaker wire having 24 gauge costs a lot less or even being given away. Based on the testing, Greenhill concluded that the human cannot hear the difference between No. 24 gauge cable and another more expensive cable when the wire is short, such as 6 feet instead of 30 feet. Thus, one skilled in the art would have been motivated to modify Torffield, Honda and Dobbs in view Greenhill by designing and testing the sound system utilizing the No. 24 gauge cable having quick connector at the terminals in order to reduce the overall cost of the sound system and allowing easy replacement of loudspeaker assemblies.
Regarding claim 5, Torffield fails to clear show at least four pairs of conductors. However, it would have been obvious to one of ordinary skill in the art to modify Torffield, Honda and Dobbs in view of Greenhill by connecting a number of loudspeaker assemblies using as many cables as necessary, such as at least 4 pairs of conductors, depending on the number of loudspeaker assemblies, such as providing surround sound using four loudspeaker assemblies.
Regarding claim 6, Torffield fails to show specific connector type. One skilled in the art would have expected that any well known connectors with number of conductors could be used without generating any unexpected result. Examiner taking official notice that such feature is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Torffield, Honda, Dobbs and Greenhill by using any functionally equivalent and well known connectors because it is considered as a matter of design preference based on the application.
Claims 1, 3, 4, 9, 10, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Propst et al. (hereafter Propst, US 4280019) in view of Horrall et al. (hereafter Horrall; US 4476572) and Moeller et al. (hereafter Moeller; US 20020150261 A1).
Regarding claims 1 and 9, Propst discloses a sound masking system for providing sound masking in a predetermined area, said system comprising:
a plurality loudspeaker assemblies (Fig. 2), coupled to a masking signal generator (66) to receive an electrical sound masking signal (Fig. 10),
wherein each of the loudspeaker assemblies comprising
a reflector (16 in Fig. 6; col. 4, lines 48-54 and 62-64) positioned relative to an audio emitter aperture (see Fig. 6) of each of the plurality of loudspeaker assemblies so as to provide a low directivity index output (col. 4, lines 52-54),
wherein the plurality of loudspeaker assemblies are arranged away from one another by a distance (Fig. 1).
Propst fails to show the masking signal generating providing two or more channels. Propst teaches a general noise source generator (66). Horrall teaches that the masking sound from plural loudspeaker assemblies might cancel each other out or providing uneven reinforcement (col. 4, lines 20-22). To obtain a better masking effect, Horrall suggests generating masking sound in two or more channels of mutually incoherent signals. Thus, it would have been obvious to one of ordinary skill in the art to modify Propst by utilizing the masking sound generator as suggested in Horrall in order to have the plural loudspeaker assemblies generating different masking sound that would ensure that there is no uneven or noticeable masking sound being distributed in the open office. 
Propst fails to explicitly state that the distance between the loudspeaker assemblies would permit overlap in acoustic masking signals generated by each of the loudspeaker assemblies based on the sound masking signal. Propst clearly teaches that the loudspeaker assemblies would generate diffused sound field in the area surrounding the loudspeaker assemblies (Figs. 2 and 6, col. 4, lines 50-54 and col. 5, lines 5-6 and lines 38-40). Horrall teaches that it is preferred to having masking sound in the background while the person walking around in the open office could not pinpoint the exact masking sound source location (col. 5, lines 35-40). This teaching would have motivated one skilled in the art to evaluate the masking sound effect at different locations within the open office with the loudspeaker assemblies mounted as shown in Fig. 1 of Propst to find out about any unevenly distributed sound location and make necessary adjustment. As illustrated in Fig. 1 of Propst, additional loudspeaker assemblies could be added on the available space if the user determines the uniform masking effect throughout the entire open office is not ideal. Or, there is a location where the masking sound is significantly weaker than other or barely having any masking sound. Thus, it would have been obvious to one of ordinary skill in the art to modify Propst and Horrall by measuring the masking sound effect at each location of an open office and providing necessary adjustment regarding the number of loudspeaker assemblies and the location of each of the loudspeaker assemblies in order to ensure that the people working in the open office would not be annoyed by a sharp masking sound from a particular location within the open office.
Propst and Horrall fails to show a control unit. Moeller teaches a control unit configured to receive a command and select one sound masking spectrum (33,20,21,34,35) and provide to a recipient loudspeaker (144) an acoustic sound masking signal having the selected spectrum and a sound masking zone selection (based on the address, abstract, [0037], e.g.). Although Moeller fails to show a plurality of predetermined sound masking spectra stored in the masking signal generator, this is an obvious modification based on the various adjustments taught in Moeller. For an open office ([0002], [0035]), the amount of masking noise needed to protect speech privacy could be predicted based on the work schedule. For example, the user can enter the masking sound setting for a particular weekday and time ([0055]). The setting is stored. When it is Monday at 9 am, the generated random noise would be modified by the stored setting to generate the sound masking signal for the speaker ([0061]). Instead of storing setting, a spectrum for the corresponding setting could be store, such as storing a masking noise spectrum for Monday at 9 am. This would eliminate noise generator and shortening the time that the masking generator would be generated (no need to go through filter 32 and EQ 34 when it is 9 am on Monday). Storing a plurality of spectra in a medium is well known in the art. For example, a CD can store multiple songs. One can fine tune the store spectrum using an equalizer if someone in the office wants to adjust the masking sound. Moeller also teaches that the remote control (18) being used for controlling a sound masking generation by adjusting any necessary equalization or new setting without requiring the user to physically reaching the sound generator; wherein some sound emitter may be located at a hard to reach location. Moeller also teaches that the primary goal of sound masking system that is adjustable, both frequency and volume, to handle the changes on the environment occurred over time ([0004], [0035], [0038]). Thus, it would have been obvious to one of ordinary skill in the art to modify Propst, and Horrall in view of Moeller by having a remote control controlling a control unit as suggested in Moeller and storing plural spectra in a medium in order to allow to user to select a sound masking signal for a sound masking zone and freely adjust the masking sound output in terms of frequency and volume without having to reach the sound generator which may be placed at an inconvenient location, and eliminate the random noise generator. 
Regarding claim 3, Propst fails to show the diameter between 1.25 in and 3 in. However, the claimed size is one of many well known and commercially available tweeter sizes. One skilled in the art would have expected that using a tweeter with a particular size would not produce any unexpected result. Thus, it would have been obvious to one of ordinary skill in the art to modify Propst, Horrall and Moeller by implementing the design with a tweeter with a particular size, such as commonly available size between 1.25 in to 3 in, because it is considered as a matter of design preference depending on the price, the availability of the driver and the available space on the loudspeaker assembly.
Regarding claim 4, Propst fails to show that each loudspeaker assembly has a voice coil coupled to the audio emitter. Propst teaches a general cone emitter (22). One skilled in the art would have expected that any well known acoustic emitter, including one with voice coil and magnet, could be used without generating any unexpected result. For example, for a sound masking system installed in an open office, Horrall teaches a cone emitter with a voice coil for generating the masking sound (col. 4, lines 1-3). Thus, it would have been obvious to one of ordinary skill in the art to modify Propst by utilizing well known cone speaker design, such as the one as taught in Horrall, in order to provide the masking sound using a common speaker without adding additional cost to the sound masking system.
Regarding claim 10, the combination of Propst, Horrall and Moeller meets the claimed limitation. Horrall teaches mutually incoherent electrical sound signals (e.g., abstract, col, 2, lines 43-45, col. 4, lines 20-54; col. 5, lines 40-44).
Regarding claims 13 and 14, Moeller teaches that the remote control can adjust the at least one frequency component of a selected sound masking spectrum (118 in Fig. 6, see also Figs. 8, 9 and 11).
Regarding claims 19 and 20, the combination of Propst and Horrall teaches that the loudspeaker assemblies are disposed at a predetermined height above the floor to provide a uniform sound level in at least a portion of the predetermined area and a diffuse sound level (Fig. 6).
Claims 2, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Propst, Horrall and Moeller as applied to claim 1 above, and further in view of Greenhill (“Speaker Cables: Can You Hear the Difference?”).
Regarding claim 2, Propst fail to show that the loudspeaker assemblies are interconnected with the source via multi-conductor American Wire Gage (AWG) No. 24 size wiring pieces terminated at both ends with quick connectors. Propst teaches general loudspeaker assemblies being interconnected with the source without specifying the cable connection. Greenhill teaches that the speaker wire having 24 gauge costs a lot less or even being given away. Based on the testing, Greenhill concluded that the human cannot hear the difference between No. 24 gauge cable and another more expensive cable when the wire is short, such as 6 feet instead of 30 feet. Thus, one skilled in the art would have been motivated to further modify Propst, Horrall and Moeller in view Greenhill by designing and testing the sound system utilizing the No. 24 gauge cable having quick connector at the terminals in order to reduce the overall cost of the sound system and allowing easy replacement of loudspeaker assemblies.
Regarding claim 5, Propst fails to clear show at least four pairs of conductors. However, it would have been obvious to one of ordinary skill in the art to modify Propst, Horrall and Moeller in view of Greenhill by connecting a number of loudspeaker assemblies using as many cables as necessary, such as at least 4 pairs of conductors, depending on the size of the open office space, the number of people in the office space and the effectiveness of the sound masking.
Regarding claim 6, Propst fails to show specific connector type. One skilled in the art would have expected that any well known connectors with number of conductors could be used without generating any unexpected result. Examiner taking official notice that such feature is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Propst, Horrall, Moeller and Greenhill by using any functionally equivalent and well known connectors because it is considered as a matter of design preference based on the application.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but is moot because the newly filed claim 1 is withdrawn from consideration as being directed to a non-elected invention.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654